                   Case 21-51006-LSS            Doc 17-3        Filed 08/04/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    IMERYS TALC AMERICA, INC., et al.,2                         Case No. 19-10289 (LSS)

                     Debtors                                    (Jointly Administered)


    IMERYS TALC AMERICA, INC. and
    IMERYS TALC VERMONT, INC.,
                                                                Adv. Pro. No. 21-51006
                      Plaintiffs,

              v.

    JOHNSON & JOHNSON and JOHNSON &
    JOHNSON CONSUMER INC.,

                       Defendants.


               ORDER GRANTING LEAVE TO CONDUCT
EXPEDITED DISCOVERY, AND SETTING A DISCOVERY SCHEDULE ON MOTION
                  FOR PRELIMINARY INJUNCTION

             This Court has considered the Motion for Leave to Conduct Expedited Discovery, and for

Discovery Schedule on Motion for Temporary Restraining Order and Motion for Preliminary

Injunction (the “Motion”)3 filed by the Official Committee of Tort Claimants (the “Committee”)

and the Future Claimants’ Representative (the “FCR,” together with the Committee, the

“Plaintiffs-Intervenors”), and the Court having determined that it can consider the Motion without

need for a hearing, and that the relief requested in the Motion is in the best interests of Debtors,


2
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc. (6748). The
Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, GA 30076.
3
         Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the
Motion.
              Case 21-51006-LSS        Doc 17-3      Filed 08/04/21    Page 2 of 2




their estates, their creditors, and other parties in interest; and the Court having jurisdiction to

consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012; and consideration of the Motion and the relief

requested therein being a core proceeding under 28 U.S.C. §157(b)(2); and the Court having

authority to enter a final order consistent with Article III of the United States Constitution; and

venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and it appearing that

proper and adequate notice of the Motion has been given and that no other or further notice is

necessary; and after due deliberation thereon; and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       (1)     The Motion for Scheduling Order is GRANTED as set forth herein. The Plaintiffs-

Intervenors are granted leave to conduct expedited discovery as set forth in the Motion For

Expedited Discovery.

       (2)     The Plaintiffs-Intervenors shall serve written discovery requests, in the form

attached to the Motion For Expedited Discovery, on J&J within 1 business day following entry of

this Order.

       (3)     The Defendants shall serve written responses (and any objections) to the written

discovery requests within 3 days following service of the requests;

       (4)     The Defendants shall produce responsive documents no later than August 12.




                                                2
